Case 2:18-bk-15829-NB   Doc 86 Filed 10/15/18 Entered 10/16/18 17:40:57   Desc
                         Main Document     Page 1 of 5
Case 2:18-bk-15829-NB   Doc 86 Filed 10/15/18 Entered 10/16/18 17:40:57   Desc
                         Main Document     Page 2 of 5
Case 2:18-bk-15829-NB   Doc 86 Filed 10/15/18 Entered 10/16/18 17:40:57   Desc
                         Main Document     Page 3 of 5
Case 2:18-bk-15829-NB   Doc 86 Filed 10/15/18 Entered 10/16/18 17:40:57   Desc
                         Main Document     Page 4 of 5
Case 2:18-bk-15829-NB   Doc 86 Filed 10/15/18 Entered 10/16/18 17:40:57   Desc
                         Main Document     Page 5 of 5
